t c summary opinion united_states tax_court george l billeci petitioner v commissioner of internal revenue respondent docket no 30891-12s filed date milan saha and daniel s makoski for petitioner marissa j savit rebekah a myers and eugene a kornel for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all statutory references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined with respect to petitioner’s federal_income_tax for and deficiencies of dollar_figure and dollar_figure respectively sec_6662 penalties of dollar_figure and dollar_figure respectively and a sec_6651 addition_to_tax of dollar_figure for after concessions the issues for decision are whether loss deductions claimed on petitioner’s schedule e supplemental income and loss should be disallowed for and under sec_469 we hold that they should whether petitioner is liable under sec_6651 for an addition_to_tax for late filing of a tax_return for we hold that he is and whether petitioner is liable for accuracy-related_penalties under sec_6662 we hold that he is not continued amounts to the nearest dollar respondent determined that petitioner’s returns had omitted dollar_figure of wage income for and dollar_figure of interest_income for petitioner did not assign error in his petition to either item or supply argument or other evidence concerning them at trial we deem him to have conceded these points see rule b concession by failing to assign error 87_tc_56 concession by failing to argue background certain facts and exhibits have been stipulated and are incorporated by this reference petitioner lived in new york when he filed his petition petitioner was unemployed during and during these years he owned four rental properties comprising rental units in port jervis new york collectively rental properties petitioner acted as landlord for the rental properties and performed the customary functions of finding tenants collecting rents doing repairs and maintenance sometimes with the help of independent contractors taking care of garbage and managing evictions petitioner owned a fifth property in milford pennsylvania this was an eight-acre parcel of land that petitioner hoped to develop into a family amusement center milford project during the development was at an early stage petitioner met with site managers architects engineers building planners and community officials to begin the development process because of the financial crisis the milford project never moved past the planning stage petitioner did not keep a contemporaneous log detailing his real_estate activities during sometime during he created a log using google calendar petitioner used receipts bills canceled checks and other documents in the reportable wages he received in were from a severance package an effort to reconstruct his activities generally the calendar has one to three entries per day each entry includes a start time such as but does not include an end time many entries recite a rental property address eg west main others describe petitioner’s activity eg call bank or home depot petitioner lived in manhattan about two hours from port jervis and many entries reflect commuting time eg drove to port j many entries are cut off because of how the document was printed for example the entries for date read picked up su west ma and real_estate d a paper copy of the google calendar was received in evidence we are unable to determine whether additional detail would have been available electronically petitioner filed form sec_1040 u s individual_income_tax_return for and petitioner timely requested and was granted an extension of time to file his return with the extension his return was due on date but it was not filed until date his return was filed timely on schedule e of his return petitioner reported rents received of dollar_figure and claimed a real_estate loss deduction of dollar_figure on schedule e of his return he reported rents received of dollar_figure and claimed a real_estate loss deduction of dollar_figure on neither return did he report income or claim deductions with respect to the milford project respondent disallowed all loss deductions claimed except for dollar_figure for petitioner timely petitioned this court for redetermination of the resulting deficiencies discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respondent bears the burden of production but petitioner bears the burden_of_proof with respect to the addition_to_tax under sec_6651 and any accuracy-related_penalty under sec_6662 see sec_7491 sec_469 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however if a taxpayer is an individual sec_469 disallows a passive_activity_loss for the taxable_year see sec_469 allowing carryforward of disallowed loss to next taxable_year sec_469 defines passive activities to include activities involving a trade_or_business in which the taxpayer does not materially participate and any rental_activity regardless of whether the taxpayer materially participates sec_469 and as relevant here there are two exceptions to this disallowance rule for real_estate professionals under sec_469 and for passive_activity_losses up to dollar_figure under sec_469 subject_to phaseout based on adjusted_gross_income under the first exception rental activities of a qualifying taxpayer in a real_property business a real_estate_professional are not per se passive activities sec_469 see kosonen v commissioner tcmemo_2000_107 t c m cch sec_1_469-9 c income_tax regs rather if the taxpayer materially participates in the rental_real_estate_activities then these activities are treated as nonpassive activities and the sec_469 disallowance shall not apply to that portion of the claimed losses see shiekh v commissioner tcmemo_2010_126 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional if he owns at least one interest in rental real_estate and meets both of the following requirements i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which he materially participates sec_469 and ii see sec_1_469-9 income_tax regs because petitioner was not otherwise employed during or we need turn our attention only to the second part of this test we look at all of a taxpayer’s real_property trades_or_businesses including rental activities to determine whether the 750-hour threshold is met fitch v commissioner tcmemo_2012_358 supplemented by tcmemo_2013_244 fowler tcmemo_2002_223 if the taxpayer does not materially participate in a particular trade_or_business the time he devotes to that activity does not count toward the 750-hour requirement sec_469 see 147_fsupp2d_274 d n j initially we must determine whether petitioner materially participated in any of his real_property trades_or_businesses specifically his rental activities only those real_property trades_or_businesses in which a taxpayer materially participates may be counted toward the 750-hour requirement in assessing material_participation each interest in rental real estate--here each rental property owned--will be treated as a separate rental real_estate activity unless the taxpayer makes an election to treat all such activities as a single activity sec_469 fitch tcmemo_2012_358 sec_1_469-9 income_tax regs the statement of election must contain a declaration that the taxpayer is a qualifying taxpayer and is making the election pursuant to sec_469 and it must be filed with the taxpayer’s original income_tax return for the taxable_year sec_1_469-9 income_tax regs once such an election is made it remains in force until properly revoked id this statement of election requires an affirmative declaration by the taxpayer simply listing multiple rental properties on schedule e without more in insufficient kosonen t c m cch pincite a taxpayer’s intention of aggregating properties without a proper election is also insufficient id although petitioner stated that he had made the sec_469 elec- tion he submitted no evidence to this effect no statement of election appears in his or tax_return and petitioner provided no evidence that he made this election on a prior tax_return on the basis of the record before us petitioner has not met his burden to show that he made an election to treat all of his interests in rental real_estate as a single activity thus each property will be treated as a separate rental real_estate activity and whether he materially participated will be determined separately for each property see sec_1_469-9 income_tax regs a taxpayer is considered to have materially participated in a particular rental_activity if one of seven tests set forth in the regulations is met sec_1 5t a temporary income_tax regs fed reg date two tests set forth in paragraph a and are most relevant here the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year a third test under paragraph a also requires a taxpayer to participate in an activity for more than hours annually in order to satisfy the material_participation standard sec_1_469-5t temporary income_tax regs fed reg date for the reasons set out below petitioner has failed to prove that he participated in any one of his rental_real_estate_activities for more than hours per year petitioner cannot satisfy the first test because various independent contrac- tors worked on each of his rental properties for unknown amounts of time with- out quantification of the work performed by these third parties we cannot deter- mine whether petitioner’s participation constituted substantially_all of the par- ticipation with respect to any particular property see shiekh v commissioner tcmemo_2010_126 taxpayer did not satisfy substantially_all test where tenants were responsible for the maintenance of that property to satisfy the second test with respect to a rental_activity petitioner must prove that he devoted more than hours to that particular property the regu- lations state that material_participation may be established by c ontemporaneous daily time reports logs or similar documents but participation can also be established by other reasonable means such as appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services sec_1_469-5t temporary income_tax regs fed reg date although the regulations permit some flexibility regarding the evidence required to prove material_participation we are not required to accept postevent ballpark guesstimates nor petitioner testified that handy people were helping me at that time each day and remember i had to be there it’s not like they went there on their own to do this are we bound to accept the unverified testimony of taxpayers in the absence of adequate documentation see eg lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 petitioner did not keep a contemporaneous log or appointment calendar tracking his real_estate activities his google calendar was created later appar- ently in connection with the irs audit the entries on that calendar moreover do not enable the court to determine the number of hours that petitioner worked either generally or on a specific property the entries have start times but no end times and the calendar does not calculate any total hours many entries provide only a property address and petitioner provided no documentary_evidence to sub- stantiate the nature or extent of the work corresponding to these entries other entries eg research or home depot do not indicate the real_estate activity to which they relate we have previously refused to prorate hours evenly between rental activities see kosonen v commissioner tcmemo_2000_107 taxpayer who spent a total of hours on seven rental real_estate properties but failed to provide evidence of the number of hours he spent on any one of the rental prop- erties did not establish material_participation in any one of his rental activities petitioner’s counsel acknowledged that the google calendar was only a best guesstimate and petitioner’s testimony does not provide a reasonable means by which to calculate his hours of participation either he conceded that the amount of time corresponding to a particular entry would depend on the nature of the work done but he was unable to describe this work--performed four to five years ago--other than in general terms although he testified that he spent a mini- mum of three hours working each day many entries--eg wrote checks and drive to nyc --seem at odds with that number though it is clear that petitioner did spend significant time on his rental activities the record does not establish any average number of hours worked daily we are not persuaded that the google calendar or his testimony furnishes anything better than a ballpark guesstimate bailey v commissioner tcmemo_2001_296 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 we conclude that petitioner has not carried his burden of proving that he materially participated in any real_estate activity by devoting more than hours annually to it as a result petitioner cannot claim any time towards the hour requirement because he has not proven that he materially participated in any of his real_property trades_or_businesses see sec_469 and even if we had a basis for concluding that petitioner materially participated in all four rental properties he has not carried his burden of proving that he devoted at least hours to those properties in toto he therefore cannot qualify for the sec_469 exception for real_estate professionals for or the statute includes a second exception to the passive_activity_loss disallowance rule which allows taxpayers who actively participate in a rental real_estate activity to deduct up to dollar_figure of passive_activity_losses annually see sec_469 however this exception begins to phase out when a taxpayer’s adjusted_gross_income agi exceeds dollar_figure it phases out entirely when agi reaches dollar_figure sec_469 135_tc_365 active_participation is a lower standard than material_participation and can be satisfied without regular continuous and substantial involvement in an activity see madler v commissioner tcmemo_1998_112 respondent agreed that petitioner actively participated in a rental real_estate activity during and but determined that his passive_activity_losses were subject_to phaseout for petitioner argues that time allocated to his milford project should count towards the 750-hour threshold without deciding whether this project was a real_property_trade_or_business as defined in sec_469 we confront the same lack of proof very few entries on petitioner’s google calendar explicitly refer to the milford project and his testimony did not provide meaningful additional detail we are therefore unable to determine how many hours petitioner devoted to the milford project both years as a result respondent allowed a passive_activity_loss of only dollar_figure for and no loss at all for petitioner did not assign error to these determinations we accordingly conclude that petitioner is not entitled to passive_activity_loss deductions for or in excess of the amounts respondent allowed it was clear to the court that petitioner devoted substantial time to his rental activities as a landlord but we cannot overemphasize the importance of keeping thorough contemporaneous time records and of complying with technical irs rules such as those applicable to making an election to aggregate all rental activities if petitioner had produced evidence that he made this election and if he had kept thorough contemporaneous time records he might well have established that he qualified as a real_estate_professional for and we unfortunately have no alternative but to rule against him on the record before us addition_to_tax under sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto with extensions petitioner’s although petitioner was unemployed in and he reported more than dollar_figure in retirement income pensions annuities and or ira_distributions for each year as well as unemployment_compensation return was due on date he filed his return on date respondent has thus borne his burden of producing evidence to show that the return was not timely filed failure_to_file a tax_return on or before the prescribed due_date renders the taxpayer liable for an addition_to_tax unless he shows that such failure was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 petitioner offered no evidence that he was unable to file his return by october we accordingly sustain respondent’s imposition of the addition_to_tax under sec_6651 for accuracy-related_penalty the code imposes a accuracy-related_penalty on any underpayment attributable to any substantial_understatement_of_income_tax see sec_6662 b an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 the com- missioner bears the burden of production with respect to this penalty sec_7491 respondent’s notice_of_deficiency whose determinations we have sus- tained determined an underpayment due to an understatement of income_tax greater than dollar_figure and of the total_tax required to be shown on petitioner’s and returns respondent has thus carried his burden of production by demonstrating a substantial_understatement_of_income_tax sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess his proper tax_liability id other circumstances include the experience knowledge and education of the taxpayer id although we have determined that petitioner did not satisfy the 750-hour threshold we find that petitioner made a reasonable and good_faith error in applying the law to the facts of this case see connolly v commissioner tcmemo_1994_218 aff’d 58_f3d_637 5th cir petitioner is not a tax expert and he reasonably believed that he qualified as a real_estate_professional during and he had no other employment during those years and was solely responsible for managing four rental properties he also worked on developing a fifth property only because he failed to prove his claimed election to aggregate his activities a technical filing requirement or keep a contemporaneous log which is not required but is a best practice did we find that petitioner failed to satisfy his burden it is entirely possible that petitioner did devote more than hours to his properties in both and but simply failed to satisfy the com- plex requirements of sec_469 accordingly on the specific facts of this case the totality of the circumstances and the evidence presented at trial we find petitioner not liable for the sec_6662 accuracy-related_penalties for the years in issue to reflect the foregoing decision will be entered for respondent as to the deficiencies and the addition_to_tax under sec_6651 and for petitioner as to the sec_6662 accuracy-related_penalties
